                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC1
                                                                 (Jointly Administered)
                     Debtors.


                                   SECOND MEDIATORS’ REPORT

             The Court appointed the Honorable Kevin J. Carey (Ret.), Paul A. Finn, and Timothy V.P.

Gallagher to serve as Mediators in the above-captioned cases under the Order (I) Appointing

Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting Related Relief, dated

June 9, 2020 (Docket No. 812). As of the date of this report, at least twenty-six (26) Mediation

Parties are participating in the Mediation. The Mediation occurs by videoconference, and meetings

are convened frequently (often on a daily basis) between the Mediators and individual Mediation

Parties and among the Mediators and groups of Mediation Parties.

             As the Debtors reported to the Court at the April 12 status conference, the Mediators

convened in-person and virtual mediation sessions on March 30, 31 and April 1, 2021. Although

the parties did not reach a resolution at the March 30–April 1 mediation, the mediated discussions

among the parties have continued without interruption since that time, and these discussions

remain active.

             The Mediators have been informed that such mediated discussions have resulted in a

settlement between the BSA, on the one hand, and Hartford Accident and Indemnity Company,



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
First State Insurance Company, Twin City Fire Insurance Company and Navigators Specialty

Insurance Company (collectively, “Hartford”), on the other hand. A copy of the Settlement

Agreement and Release, which is subject to Court approval, is attached hereto as Exhibit A.

       This report is submitted with the consent of the Debtors and Hartford. The Mediators

remain confident that the Mediation will continue to foster constructive discussions between and

among the Debtors and other Mediation Parties. Accordingly, the Mediators do not consider the

Mediation to be closed.


 Dated: April 16, 2021                          /s/ Kevin J. Carey
                                                Hon. Kevin J. Carey (Ret.), Mediator



                                                 /s/ Paul A. Finn
                                                Paul A. Finn, Mediator



                                                /s/ Timothy V.P. Gallagher
                                                Timothy V.P. Gallagher, Mediator




                                               2
